Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 1 of 25 PageID #: 309




           UNITED STATES DISTRICT COURT
          WESTERN DISTRICT OF KENTUCKY
                 PADUCAH DIVISION
        CRIMINAL ACTION NO. 5:20-CR-00002-TBR



                                                        VANes!!£,Ea TRONG, CLiRI(
                                                       u . ocr 74zo20
                                                     WEst&i.:;; n,i;r COURT
                         UNITED STATES                      . DIST. KENTUCKY

                                    v.


                  BRANDON DEMAR SMITH



                      JURY INSTRUCTIONS




                                Page 1 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 2 of 25 PageID #: 310




                                     INSTRUCTION NO. 1

                                           Introduction

       Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case. I will start by explaining your duties and the general rules that apply

in every criminal case. Then I will explain the elements, or parts, of the crime that the defendant

is accused ofcommitting. Then I will explain some rules that you must use in evaluating particular

testimony and evidence. And last, I will explain the rules that you must follow during your

deliberations in the jury room, and the possible verdicts that you may return. Please listen very

carefully to everything I say.

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts a~e is yourjob, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant guilty beyond
                                               .  a reasonable doubt. It is my job to instruct
                                                                        .




you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions.        All the

instructions are important, and you should consider them together as a whole.

       The lawyers have talked about the law during their arguments. But if what they said is

different from what I say, you must follow what I say. What I say about the law controls.

       Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.


                                            Page 2 of25
 Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 3 of 25 PageID #: 311




                                      INSTRUCTION NO. 2

             Presumption of Innocence, Burden of Proof, and Reasonable Doubt

        As you know, the defendant has pleaded not guilty to the crime charged in the indictment.

The indictment is not any evidence at all of guilt. It is just the formal way that the government

tells the defendant what crime he is accused of committing. It does not even raise any suspicion

of guilt.

        Instead, the defendant starts the trial with a clean slate, with no evidence at all against him,

and the law presumes that he is innocent. This presumption of innocence stays with him unless the

government presents evidence here in court that overcomes the presumption and convinces you

beyond a reasonable doubt that he is guilty.

        This means that the defendant has no obligation to present any evidence at all, or to prove

to you in any way that he is innocent. It is up to the government to prove that he is guilty, and this

burden stays on the government from start to finish. You must find the defendant not guilty unless

the government convinces you beyond a reasonable doubt that he is guilty.

        The government must prove every element of the crime charged beyond a re.asonable

doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

doubt based on reason and common sense. It may arise from the evidence, the lack of evidence, or

the nature of the evidence.

        Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own.lives. If you are

convinced that the government has proved the defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.


                                             Page 3 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 4 of 25 PageID #: 312




                                      INSTRUCTION NO. 3

                                         Evidence Defined

        You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

court influence your decision in any way.

        The evidence in this case includes only what the witnesses said while they were testifying

under oath; the exhibits that I allowed into evidence; the stipulations that the lawyers agreed to;

and the facts that I have judicially noticed.

        Nothing else is evidence. The lawyers' statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence. And my comments

and questions are not evidence.

        Make your decision based only on the evidence, as I have defined it here, and nothing

else.




                                                Page 4 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 5 of 25 PageID #: 313




                                     INSTRUCTION NO. 4

                                   Consideration of Evidence

       You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free

to reach that conclusion.




                                           Page 5 of25
 Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 6 of 25 PageID #: 314




                                      INSTRUCTION NO. 5

                               Direct and Circumstantial Evidence

       Now, some of you may have heard the terms "direct evidence" and "circumstantial

evidence."

       Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

         Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact. If

someone walked into the courtroom wearing a raincoat covered with drops of water and carrying

a wet umbrella, that would be circumstantial evidence from which you could conclude that it was

rammg.

       It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one or say that one

is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                            Page 6 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 7 of 25 PageID #: 315




                                    INSTRUCTION NO. 6

                                    Credibility of Witnesses

       Another part of your job as jurors is to decide how credible or believable each witness was:

This is your job, not mine. It is up to you to decide if a witness's testimony was believable, and

how much weight you think it deserves. You are free to believe everything that a witness said, or

only part of it, or none of it at all. But you should act reasonably and carefully in making these

decisions.

       Use your common sense and your everyday experience in dealing with other people. And

then decide what testimony you believe, and how much weight you think it deserves.




                                           Page 7 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 8 of 25 PageID #: 316




                                      INSTRUCTION NO. 7

                                      Number of Witnesses

       One more point about the witnesses. Sometimes jurors wonder if the number of witnesses

who testified makes any difference.

       Do not make any decisions based only on the number of witnesses who testified. What is

more important is how believable the witnesses were, and how much weight you think their

testimony deserves. Concentrate on that, not the numbers.




                                          Page 8 of25
 Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 9 of 25 PageID #: 317




                                      INSTRUCTION NO. 8

                         Witness Testifying to Both Facts and Opinions

       You have heard the testimony of Alcohol, Tobacco, Firearms, and Explosives Special

Agent, Kevin Cruce, who testified to both facts and opinions.regarding his analysis of the firearm

and its connection to interstate commerce. As to the testimony on facts, consider the factors

discussed earlier in these instructions for weighing the credibility of witnesses. As to the testimony

on opinions, you do not have to accept Special Agent Cruce's opinion. In deciding how much

weight to give it, you should consider the witness's qualifications and how he reached his

conclusions along with the other factors discussed in these instructions for weighing the credibility

·of witnesses. Remember that you alone decide how much of a witness's testimony to believe, and

how much weight it deserves.




                                            Page 9 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 10 of 25 PageID #: 318




                                      INSTRUCTION NO. 9

                                             Objections

        There is one more general subject that I want to talk to you about before I begin explaining

the elements of the crime charged.

        The parties for both sides may have objected to some of the things that were said or done

during the trial. Do not hold that against either side. The parties have a duty to object whenever

they think that something is not permitted by the rules of evidence. Those rules are designed to

make sure that both sides receive a fair trial.

       .And do not interpret my rulings on their objections as any indication of how I think the

case should be decided. My rulings were based on the rules of evidence, not on how I feel about

the case. Remember that your decision must be based only on the evidence that you saw and heard

here in court.




                                            Page 10 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 11 of 25 PageID #: 319




                                    INSTRUCTION NO. 10

                                 Introduction of the Elements

       That concludes the part of my instructions explaining your duties and the general rules that

apply in every criminal case. In a moment, I will explain the elements of the crime that the

defendant is accused of committing.

       But before I do that, I want to emphasize that the defendant is only on trial for the crime

charged in the indictment. Your job is limited to deciding whether the government has proved the

crime charged.




                                          Page 11 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 12 of 25 PageID #: 320




                                       INSTRUCTION NO. 11

                                              Stipulations

       The government and the defendant have agreed, or stipulated, to certain facts. Therefore,

you must accept the following stipulated facts as proved:

       (A) That before July 10, 2019, the defendant had been convicted of a crime punishable by
          imprisonment for more than one year.

       (B) That before July 10, 2019, the Defendant had knowledge that he had previously been
           convicted in a court of a crime punishable by imprisonment for a term exceeding one
           year, that is, a felony offense.




                                          Page 12 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 13 of 25 PageID #: 321




                                      INSTRUCTION NO. 12

Elements of Count 1: Possession of Firearm by Convicted Felon (18 U.S.C. § 922(g)(l))

                                               I
       (1)      Count 1 of the indictment charges the defendant with being a convicted felon in

possession of a firearm. For you to find the defendant guilty of this crime, you must find that the

government has proved each and every one of the following elements beyond a reasonable doubt:

             (A) First: That prior to July 10, 2019 the defendant has been convicted of a crime
                punishable by imprisonment for more than one year. [The government and the
                defendant have agreed that prior to July 10, 2019, defendant has previously been
                convicted of a crime punishable by imprisonment for more than one year.]

             (B) Second: That the defendant, following his conviction, knowingly possessed a Kahr
                Arms, model CW40, .40 caliber semi-automatic pistol, bearing serial number
                FF3196.

             (C) Third: That before July 10, 2019, the defendant had knowledge that he had
                 previously been convicted in a court of a crime punishable by imprisonment for a
                 term exceeding one year, that is, a felony offense. [The government and the
                 defendant have agreed that, before July 10, 2019, the defendant had knowledge that
                 he had previously been convicted of a crime punishable by imprisonment for more
                 than one year.]

             (D)Fourth: That the Kahr Arms, model CW40, .40 caliber semi-automatic pistol,
                bearing serial number FF3 l 96 crossed a state line prior to the alleged possession.
                [It is sufficient for this element to show that the fuearm was manufactured in a state
                other than the Commonwealth of Kentucky.]



       (2)      Now I will give you more detailed instructions on some of these elements. The

government does not necessarily have to prove that the defendant physically possessed the firearm

for you to find him guilty of this crime. The law recognizes two kinds of possession-actual

possession and constructive possession. Either one of these, if proved by the government, is

 enough to convict.


             (A) To establish actual possession, the government must prove that the defendant had
                direct, physical control over the firearm, and knew that he had control of it.
                                            Page 13 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 14 of 25 PageID #: 322




             (B) To establish constructive possession, the government must prove that the defendant
                 had the right to exercise physical control over the firearm, and knew that he had
                 this right, and that he intended to exercise physical control over the firearm at some
                 time, either directly or through other persons.

       For example, if you left something with a friend intending to come back later and pick it

up, or intending to send someone else to pick it up for you, you would have constructive possession

of it while it was in the actual possession of your friend. But understand that just being present

where something is located does not equal possession. The government must prove that the

defendant had actual or constructive possession of the firearm, and knew that he did, for you to

find him guilty of this crime. This, of course, is all for you to decide


       The term "firearm" means any weapon which will or is designed to or may readily be

converted to expel a projectile by the action of an explosive. [The government and defendant agree

that the weapon is a firearm.]


       The term "knowingly" means voluntarily and intentionally, and not because of mistake or

accident.


       (3)      If you are convinced that the government has proved all elements A through D

listed above, say so by returning a guilty verdict on this charge. If you have a reasonable doubt

about any one of these elements, then you must find the defendant not guilty of this charge.




                                            Page 14 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 15 of 25 PageID #: 323




                                     INSTRUCTION NO. 13

                          Defendant's Testimony or Failure to Testify

       A defendant has an absolute right not to testify or present evidence. The fact that he did

not testify cannot be considered by you in any way. Do not even discuss it in your deliberations.

Remember it is up to the government to prove the defendant guilty beyond a reasonable doubt. It

is not up to the defendant to prove that he is innocent.




                                           Page_15 of 25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 16 of 25 PageID #: 324




                                   INSTRUCTION NO. 14

              Flight, Concealment of Evidence, False Exculpatory Statements

   (1) You have heard testimony that after the crime was supposed to have been committed, the

defendant fled from law enforcement and attempted to dispose of the firearm.

   (2) If you believe that the defendant fled from law enforcement and attempted to dispose of

the firearm, then you may consider this conduct, along with all the other evidence, in deciding

whether the government has proved beyond a reasonable doubt that he committed the crime

charged. This conduct may indicate that he thought he was guilty and was trying to avoid

punishment. On the other hand, sometimes an innocent person may flee for some other reason.

The defendant has no obligation to prove that he had an innocent reason for his conduct.




                                         Page 16 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 17 of 25 PageID #: 325




                                    INSTRUCTION NO. 15

                                          Punishment

       If you decide that the government has proved the defendant guilty, then it will be my job

to decide what the appropriate punishment should be.

       Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.

       Your job is to look at the evidence and decide if the government has proved the defendant

guilty beyond a reasonable doubt.




                                          Page 17 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 18 of 25 PageID #: 326




                                     INSTRUCTION NO. 16

                                    Deliberations and Verdict

       That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence. Now let me finish up by explaining some things about your deliberations

in the jury room, and your possible verdicts.

       The first thing that you should do in the jury room is choose someone to be your foreperson.

This person will help to guide your discussions and will speak for you here in court.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

each other about the case. If you have any questions or messages, you must write them down on

a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

asked, so it may take me some time to get back to you. Any questions or messages normally should

be sent to me through your foreperson.

       One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. For example, do not write down or tell anyone that you are split 6-

6, or 8-4, or whatever your vote happens to be. That should stay secret until you are finished.




                                           Page 18 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 19 of 25 PageID #: 327




                                     INSTRUCTION NO. 17 ·

                                        Duty to Deliberate

       Now that all the evidence is in and the arguments are completed, you are free to talk about

the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

carefully and respectfully to each other's views, and keep an open mind as you listen to what your

fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

your mind if you are convinced that other jurors are right and that your original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that-your own vote. It is important

for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

       No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So you should all feel free to speak your minds.

       Listen carefully to what the other jurors have to say, and then decide for yourself if the

government has prove_d the defendant guilty beyond a reasonable doubt.




                                            Page 19 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 20 of 25 PageID #: 328




                                     INSTRUCTION NO. 18

                                        Unanimous Verdict

         Your verdict, whether it is guilty or not guilty, must be unanimous.

         To find the defendant guilty, every one of you must agree that the government has

overcome the presumption of innocence with evidence that proves his guilt beyond a reasonable

doubt.

         To find him not guilty, every one of you must agree that the government has failed to

convince you beyond a reasonable doubt.

         Either way, guilty or not guilty, your verdict must be unanimous.




                                           Page 20 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 21 of 25 PageID #: 329




                                     INSTRUCTION NO. 19

                                              Verdict ·

       I have prepared verdict forms that you should use to record your verdict. Those forms are

located at the end of these instructions.

       If you decide that the government has proved the charges against the defendant beyond a

reasonable doubt, say so by having your foreperson mark the appropriate place on the forms. If

you decide that the government has not proved the charges against him beyond a reasonable doubt,

say so by having your foreperson mark the appropriate place on the forms. Your foreperson should

then sign the forms, put the date on them, and return them to me.




                                            Page 21 of 25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 22 of 25 PageID #: 330




                                   INSTRUCTION NO. 20

                     Verdict Limited to Charges against This Defendant

       Remember that the defendant is only on trial for the crime charged in the indictment. Your

job is limited to deciding whether the government has proved the crime charged.




                                         Page 22 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 23 of 25 PageID #: 331




                                    INSTRUCTION NO. 21

                                           Juror Notes

        Remember that if you elected to take notes during the trial, your notes should be used only

as memory aids. You should not give your notes greater weight than your independent recollection

of the evidence. You should rely upon your own independent recollection of the evidence or lack

of evidence and you should not be unduly influenced by the notes of other jurors. Notes are not

entitled to any more weight than the memory or impression of each juror.

        Whether you took notes or not, each of you must form and express your own opinion as to

the facts .of the case.




                                          Page 23 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 24 of 25 PageID #: 332




                                    INSTRUCTION NO. 22

                                    Court Has No Opinion

       Let me finish up by repeating something that I said to you earlier. Nothing that I have said

or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                          Page 24 of25
Case 5:20-cr-00002-TBR Document 68 Filed 10/14/20 Page 25 of 25 PageID #: 333




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION
                      CRIMINAL ACTION NO. 5:20-CR-00002-TBR

UNITED STATES OF AMERICA,                                                       PLAINTIFF

V.

BRANDON DEMAR SMITH                                                             DEFENDANT


                                  JURY VERDICT FORM


      We, the jury, unanimously find the following:

                                         COUNT 1

      Question 1. With respect to the charge in count 1 of the indictment for being a convicted

      felon in possession of a firearm, we find the defendant Brandon Demar Smith:


       Guilty - - - - - - -             Not Guilty _ _ _ _ _ __




Foreperson                                                       Date




      · Your verdict form is complete, and you should return to the courtroom. Thank you
for your service.




                                        Page 25 of25
